Title: To John Adams from James Warren, 20 July 1775
From: Warren, James
To: Adams, John


     
      Watertown July 20. 1775
      My Dear Sir
     
     I yesterday returned from Plymouth where I had opportunity of spending only three or four days in such a hurry of private Business as would scarcely admit of a single Meditation in the Calm retirements of the Fields. I Breakfasted in the Morning with your Sensible and Amiable Lady. She showed me a Letter from you. I read it with pleasure. I arrived here about 12 O Clock. You will say a late Hour for Election day. I found here two of your Letters one of them Incloseing the two pamphlets, and your Friend Mr. Collins called upon me this Morning and delivered me two more. I think myself greatly Obliged to you for your Friendship, Confidence and the Marks of partiality I meet with in every Letter I receive from you. I had but an Hours Conversation with your Friend. From the best Judgment I can make, in so short an acquaintance he is worthy of your Friendship. I admire his open Frankness, and Judicious Observations, and Sentiments. He has promised to dine with me tomorrow or next day. Our New Assembly met Yesterday, and only Chose Speaker and Clerk, and postponed the Choice of Councellors till Tomorrow morning. I fear with all this deliberation we shall not get such a Board as will please you. Boston is the only place to Hold Election in. I hope the next will be there, but if we might do as we would it is Astonishing how few sterling Men are to be found in so large a Province as this is. I am not able to give my opinion of the Pamphlets you sent me, not haveing had time to read them. I was late last Evening settleing the List of Councillors. This morning I had many things to do, and then to go to meeting. The Fast is Observed here with a strictness and devotion that shows the Opinion the People have of the Authority that Appointed it as well as their Reverence for him who Overules all Events, and has so signally appeared in our favour. So few Occurrences have taken place since my last in the military way that your Curiosity will not be sufficiently satisfied with an Account of them. I will Endeavour to recollect them all. The Attempt on Long Island, the takeing off all the stock and afterwards returning to Burn the Buildings (which you will have in the Papers) was certainly a Bold, Intrepid Maneuvre, and as such Astonished our Enemies. The Barges full of Armed men were Afraid to Attack our Whaleboats at a proper distance, and the Armed Vessels, either agitated with Fear or destitute of Judgment did it without Execution. The next thing that took place, was the possessing and fortifying a post by Brown House very near their Lines. This has been Effected with the loss only of one Man, and he not Employed there, tho’ they work’d in open Sight of them and Exposed to an Incessant fire from their Cannon which our people treated with Extreemest Contempt, not so much as once leaving their work, or returning a Shott. No General Movements have taken place. There was an Appearance of it the day before Yesterday on Roxbury Side, but they did not venture out. General Thomas who is yet Continued in that Command made an Excellent disposition to receive them, and was disappointed. Roxbury is Amazeingly strong. I believe it would puzzle 10,000 Troops to go through it. I mean of the best in the world. I am Just Told that our Boats have this day been to the Lighthouse, and Burnt it in spite of the Fireing from a Man of War and a number of Boats. I hear it was Executed by 300 Rhode Islanders. I dont learn that they suffered any loss. It is said they are more afraid of our whale Boats than we are of their Men of War. A few Armed Vessels I am Abundantly Convinced would produce great Consequences. I want to see the Riflemen, and should be pleased to see the Hussar at the Head of his Troop. You need not fear our treating them with the utmost Tenderness, and Affection. There is a strong Spirit of Love, and Cordiality for our Friends of the other Colonies prevailing here. The Finger of Heaven seems to be in every thing. I fear Nothing now so much as the Small Pox in our Army, (there is some danger of it tho’ I hope it will be stopped) and proposals of a Conciliatory Nature from England. The first would be dreadful, but the last more so. I see the difficulties you have to struggle against, and the Mortification you are Obliged to submit to. I did not Expect another Petition. I hope however your Sentiments and plans will finally prevail. The Infatuation of Britain may supply the Firmness of your Brethren, and Effect what their Timidity, and ridiculous moderation would otherways prevent. If the Canadians should relish an Army of ours there, as I am told they will I think it would be a Grand Move. Capt. Darby who we sent with the Account of the Battle of the 19th of April returned two days ago. He was there 8 days, and came away before Gages Packet arrived. He says Trade and the Stocks were Amazeingly Affected in that short time. Lord Dartmouth sent three times for him. He refused to go, and when he threatned him he decamped got on Board and came without either Entering or clearing. I shall Inclose you a Letter Brought by him from Sherriff Lee, and one of the latest papers. By the Letter I fancy Genl. Gage is to Expect no other reinforcement this fall. They are very sickly, and are greatly reduced. The Tories in Boston I believe are low enough, are Bowed down with the Load of Guilt they have by their Wickedness Accumulated, and the Apprehensions of what is to come. I am concerned for your Health in this hot Season. Pray take Care of it. I have dispensed with Attendance on publick worship this Afternoon in order to write to you, haveing no other time. Coll. Read was kind enough to give me notice of this Opportunity. Pray present my best respects to all my Friends among which I presume to rank Mr. Hopkins and Ward. Your own Goodness will Induce you to Continue your favours. I shall loose no opportunity of writing as long you Continue to be pleased with it. When you are Tired with my Incorrect ramblings you will I hope very honestly tell me of it. I shall think it not strange, and shant think of resentment. I never write well. I am sure I cant here crouded with Business and surrounded with Company. Your usual Candour must be Called into Exercise, it is greatly relied on. I am as I believe I shall be your Sincere Friend,
     
      Jas: Warren
     
    